Allowable Subject Matter
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-23 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
The prior art is silent in teaching wherein a manikin that is representative of a patient; a scenario generation mechanism configured to: receive input indicative of a selection of a medical situation, examine a suite of simulation sessions to identify a simulation session corresponding to the medical situation, and execute a script corresponding to the simulation session; an image projection mechanism configured to cause display of a digital feature proximate to the manikin during the simulation session; a hand covering that includes: multiple structural elements, multiple actuators configured to emulate natural movement by collaboratively controlling the multiple structural elements, a touch sensor configured to generate touch data indicative of touch events performed by a hand to which the hand covering is secured, and an inertial measurement unit configured to generate movement data indicative of a force, an inclination, an angular rate, or a magnetic field experienced by the hand covering; a controller configured to: acquire the touch data and the movement data from the hand covering, examine the touch data, the movement data, or any combination thereof to detect an occurrence of an action performed by the individual, create a record of the action, and  31 store the record in a session profile that includes a log of actions performed by the individual during the simulation session and in combination with all other claimed elements of independent claims 1, 10 and 17.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E CHOI whose telephone number is (571)270-3780.  The examiner can normally be reached on M-F: 7-2, 7-10 (PST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID E CHOI/Primary Examiner, Art Unit 2174